Filed 11/1/19
                 CERTIFIED FOR PUBLICATION

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                           DIVISION ONE

  COUNTY OF LOS ANGELES,                B292570

          Plaintiff and Respondent,     (Los Angeles County
                                        Super. Ct. No. BZ175229)
          v.

  CHRISTOPHER W. et al.,

          Defendants and Respondents;

  JENNIFER D.,

          Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Armando Duron, Judge. Reversed.
                      ——————————
     Cliff Dean Schneider for Appellant Jennifer D.
     No appearance for Plaintiff and Respondent County of
Los Angeles.
     No appearance for Defendant and Respondent Christopher W.
     No appearance for Defendant and Respondent Colin K.
                      ____________________
       Christopher W. is the biological father of M.D. The mother
of M.D. is Jennifer D. (Mother). Christopher and Mother never
married and their personal relationship ended soon after Mother
became pregnant with M.D. While Mother was pregnant, she began
a dating relationship with Colin K. After M.D. was born, Colin
posted pictures of himself with M.D. on his page on the Internet
Website Facebook, along with messages implying that he is M.D.’s
father. When M.D. was two years old, Colin moved in with Mother
and M.D.
       The County of Los Angeles (the County), acting through
its Child Support Services Department, commenced an action
against Christopher to establish his paternity and his obligation
to provide child support for M.D. (Fam. Code, §§ 17400, 17404.)1
Christopher successfully moved to join Colin as a party in the
action and asserted that Colin, not he, is M.D.’s father, pursuant
to section 7611, subdivision (d). The County, Mother, and Colin
disagreed.
       After an evidentiary hearing, the court determined that
Colin is M.D.’s father, and Christopher is not. After the entry of
judgment, Mother appealed. For the reasons discussed below, we
reverse the judgment.

                   FACTUAL BACKGROUND
     Mother and Christopher had a relationship that ended in
2013. About two months later, Mother informed Christopher that
she was pregnant and that he was the father. They were never
married and never lived together.
     In December 2013, while Mother was pregnant, Mother
and Colin began dating. Mother was then living alone in a

      1Unless otherwise specified, statutory references are to the
Family Code.



                                    2
condominium. Colin lived and worked as a supervisor in a sober
living house where visitors (including Mother) were not allowed.
In light of their relationship and Mother’s pregnancy, some people
teased Colin about becoming “a daddy.”
       M.D. was born in May 2014. Christopher went to the hospital
on the day M.D. was born and held him briefly. While Christopher
was at the hospital, he saw a sign that read “Congrats Colin &
Jennifer.” Mother asked Christopher if he was going to sign M.D.’s
birth certificate, and he said he would not. The birth certificate
does not identify anyone as M.D.’s father.
       Colin spent time with Mother at the hospital before and after
M.D.’s birth, and drove her and M.D. to Mother’s home when they
left the hospital. During the first two years of M.D.’s life, Colin
visited Mother about once a week for about an hour and a half.
Colin never stayed with Mother overnight during that time.
       Christopher interacted with M.D. three times. The first was
when he held M.D. in the hospital on the day he was born. The
second time occurred in a restaurant shortly after M.D.’s birth.
The third time took place in late 2014 or early 2015, when he
spent about an hour with M.D. while Mother and Colin went out to
dinner. Mother eventually told Christopher that she did not want
him to be involved in M.D.’s life and, for that reason (according to
Christopher), Christopher did not provide any financial support for
M.D. or visit him.
       In May 2016, when M.D. was about two years old, Colin
and Mother (along with M.D.) “got a place together.” Colin paid for
his “own stuff,” and did not support M.D. financially. Colin would
hold M.D., play and watch television with him, care for him when
Mother was not home, and discipline him. M.D. refers to Colin as
both “Colin” and “Daddy.”
       Colin is not listed as M.D.’s father on M.D.’s or Mother’s
medical records, and he has not included him as a dependent on his


                                    3
health insurance. He accompanied Mother during M.D.’s pediatric
visits, but did not represent himself to the physician as M.D.’s
father.
        Colin has a Facebook account. For some period of time, he
allowed his Facebook page to be viewed by anyone with a Facebook
account. After this litigation began, he limited access to his
Facebook “friends.” During the time when his page was viewable by
any Facebook member, Colin posted eight photographs of himself
and M.D.2 The photographs were accompanied by statements such
as: “Me and my [M.D.]”; “I love my [M.D.], a.k.a. Turkey” (a term of
endearment, according to Colin); “I can’t wait to spend time with my
little guy today”; “me and my boy”; “[l]ittle man on daddy’s laptop”;
“[m]e and my boy at the petting zoo”; “[d]inner time with my boy
with [Mother]”; and “ ‘[a]fter an hour of crying in my car,’ ” “ ‘[m]y
little guy’ . . . ‘finally fell asleep.’ ” Four of the pictures are dated,
and indicate that they were taken over a period between June 2014
and August 2015, before Colin began living with Mother and
M.D. The comment “[l]ittle man on daddy’s laptop” was posted on
Father’s Day 2015. The other pictures are undated.
        Except as suggested by the photographs and comments on
his Facebook page, there is no evidence in the record that Colin told
anyone that he is M.D.’s father.




      2The photographs, which were admitted into evidence,
were not included in Mother’s designation of the record and not
transmitted to this court. Our description is based on statements
about them in the record.



                                       4
                PROCEDURAL BACKGROUND
       On April 1, 2015, the County filed a complaint regarding
parental obligations against Christopher, as the defendant,
and naming Mother as “other parent.” (Capitalization omitted.)
(§§ 17400, subd. (a), 17404, subd. (a).) The County sought a
determination that Christopher and Mother are the parents of
M.D., and an order that Christopher pay child support payments to
the State Disbursement Unit in the amount of $1,420 per month.
       On May 1, 2015, Christopher, acting in propria persona, filed
an answer to the complaint in which he denied being the father of
M.D., requested a genetic test to determine paternity, and asserted
that “[s]omeone else [has been] stating they are [the] father from
time of birth until present.” (Capitalization omitted.)
       In March 2017, Christopher substituted counsel in his place
and filed a motion to join Colin as a party in the action on the
ground that Colin is M.D.’s “presumed father” because “he has
taken [M.D.] into his home and he has openly held him out as
his son.” No one opposed the motion. On May 23, 2017, the court
granted the motion and permitted Christopher to file a petition to
establish that Colin and Mother have a parental relationship with
M.D.3 Colin and Mother responded separately to the petition, and
each averred that Christopher is M.D.’s father and Colin is not.
       A genetic test confirmed that Christopher is M.D.’s biological
father, and Christopher thereafter admitted that fact.


      3 Section 17404, subdivision (a) provides that “in an
action under this section there shall be no joinder of actions,
or coordination of actions, or cross-complaints.” Although the
joining of Colin in the action and Christopher’s petition appear to
be contrary to this statute, no one opposed Christopher’s motion
in the trial court and the ruling permitting Colin’s joinder and
Christopher’s petition is not challenged on appeal.



                                     5
       In August 2017, the court held an evidentiary hearing
where the facts that we summarized above were adduced. On
November 30, 2017, the court issued a ruling and statement of
decision. The court determined that Colin is a presumed father
of M.D. under section 7611, subdivision (d). The court found that
the eight photographs and comments Colin posted on Facebook
were “dispositive,” and found “persuasive” Colin’s use of the
possessive “my” to refer to M.D. in seven of the eight photographs
and the word “daddy” in the eighth. The photographs, the court
explained, “signal more than just a casual relationship compelled
by the necessity of two people who happen to live in the same
home.” By posting them on Facebook, Colin conveyed “in what
is now the public square whereby anyone, including [Christopher]
could see [them],” “nothing short of a parent-child relationship
nurtured by [Colin].”
       Regarding Christopher, the court found that he did not meet
the requirements of being a presumed father under section 7611,
subdivision (d), but is a “presumed father” under section 7555,
based upon the genetic test results. That presumption, the court
stated, “is easily overcome by the lack of a relationship between
[Christopher] and [M.D.], while at the same time an ever-closer
relationship between [Colin] and [M.D.] developed.” The court then
determined that the presumption of parentage in Colin’s favor “is
founded on the weightier considerations of policy and logic,” and
that the genetic presumption of paternity in Christopher’s favor
“is easily outweighed by the relationship that [Colin] fostered and
which [M.D.] has confirmed.”
       In June 2018, the court entered a judgment regarding
parental obligations declaring that Mother and Colin are
the parents of M.D., and that “pursuant to . . . section 7611,
[subdivision] (d) and . . . section 7612, [subdivision] (d)
[Christopher] is not the father of [M.D.]” (Capitalization omitted.)


                                    6
The judgment does not provide for an order to anyone to pay child
support. Mother filed a timely notice of appeal.
       Contrary to the California Rules of Court, Mother did not
serve her notice of appeal on Colin, and the superior court clerk
did not serve Colin with a notification of Mother’s notice of appeal.
(Cal. Rules of Court, rules 8.100(a)(1) & 8.100(e)(1).) Nor did
Mother serve her opening brief or other documents on Colin. When
these deficiencies came to our attention, we directed Mother to
serve Colin with the notice of appeal and her opening brief, which
Mother promptly did, and we provided Colin with an opportunity to
file a brief. (See id., rule 8.100(a)(3).) Neither Colin, Christopher,
nor the County filed a brief.

                            DISCUSSION
       Every parent has the duty to support his or her minor
children. (§§ 3900, 4053, subd. (a); Pen. Code, § 270.) This duty,
existing at common law and codified in California since 1872 “is
among the most fundamental obligations recognized by modern
society.” (Moss v. Superior Court (1998) 17 Cal. 4th 396, 409–410.)
Indeed, there are “few interests of greater importance to the
state than the proper discharge by parents of their duties to their
children.” (Pencovic v. Pencovic (1955) 45 Cal. 2d 97, 103.)
       The duty to support one’s child arises prior to the child’s birth
(Richter v. Superior Court (1963) 214 Cal. App. 2d 821, 823; Kyne v.
Kyne (1940) 38 Cal. App. 2d 122, 126–127; Pen. Code, § 270), and
ordinarily continues regardless of whether the parent has custody
of the child (Armstrong v. Armstrong (1976) 15 Cal. 3d 942, 947),
the parents’ marital status (Johnson v. Calvert (1993) 5 Cal. 4th
84, 89 (Johnson); Helgestad v. Vargas (2014) 231 Cal. App. 4th 719,
734), or the fact that another has voluntarily supported the child
(People v. Sorensen (1968) 68 Cal. 2d 280, 287 (Sorensen)). This duty
ordinarily lasts until the child completes high school or reaches the



                                      7
age of 19 years (§ 3901), or the parent’s parental rights are
terminated (Codorniz v. Codorniz (1950) 34 Cal. 2d 811, 817; County
of Ventura v. Gonzales (2001) 88 Cal. App. 4th 1120, 1123-1124).
      A parent’s duty to support his or her child is based in part
on the state’s interest in seeing that the child does not become
a public charge (Salas v. Cortez (1979) 24 Cal. 3d 22, 32), and
the policy that those who are “directly responsible” for the child’s
existence should ordinarily bear the burden of support (Sorensen,
supra, 68 Cal.2d at p. 287; McLain v. Meadows (1919) 44 Cal. App.
402, 403 [“[T]hose who are responsible for the child’s existence
[should] bear the burden of the expense that its existence
necessitates.”]). Thus, a man who “freely engage[s] in an act which
result[s] in the conception and birth of ” a child is “held responsible
for the consequences of that act.” (Kristine M. v. David P. (2006)
135 Cal. App. 4th 783, 791 (Kristine M.).)4
      Responsibility for a child’s existence—and the resulting
duty to support the child—is ordinarily established by proving
the alleged parent’s biological paternity or, in the case of assisted
reproduction, the alleged parent’s intent “to bring about the child’s
birth” and to raise the child as his or her own. (Johnson, supra,
5 Cal.4th at p. 93; Miller, Baseline, Bright-line, Best Interests:
A Pragmatic Approach for California to Provide Certainty in

      4 Blackstone expressed a similar view: “The duty of parents
to provide for the maintenance of their children is a principle
of natural law; an obligation . . . laid on them not only by nature
herself, but by their own proper act, in bringing them into the
world . . . . By begetting them therefore they have entered into a
voluntary obligation, to endeavour, as far as in them lies, that the
life which they have bestowed shall be supported and preserved.
And thus the children will have a perfect right of receiving
maintenance from their parents.” (1 Blackstone, Commentaries
435, italics omitted.)



                                      8
Determining Parentage (2003) 34 McGeorge L.Rev. 637, 688 (Miller)
[genetic testing “is used almost exclusively in those cases in which a
woman and child seek to enforce a support order against an alleged
father”].) This case does not involve assisted reproduction.
       A presumption of biological paternity can be established
through genetic testing pursuant to section 7555. The version
of section 7555 in effect during the proceedings below provided for
a presumption of biological paternity through genetic testing that
was rebuttable, but only by particular types of evidence. (Former
§ 7555; County of El Dorado v. Misura (1995) 33 Cal. App. 4th 73,
83.)5 Specifically, the presumption could have been rebutted by
evidence that the genetic test was inaccurate, evidence that the
alleged father was infertile or had no access to the mother when the
child was conceived, or evidence that another man with such access
also has a genetic “paternity index” that triggers the presumption.
(Ibid.; accord, City and County of San Francisco v. Givens (2000)
85 Cal. App. 4th 51, 53.)6

      5 Section 7555, as it read at the time of the trial court’s
decision, provided in part: “There is a rebuttable presumption,
affecting the burden of proof, of paternity, if the court finds that the
paternity index, as calculated by the experts qualified as examiners
of genetic markers, is 100 or greater. This presumption may be
rebutted by a preponderance of the evidence.” (Former § 7555,
subd. (a).)
      6 The Legislature recently repealed section 7555 and enacted
a new section that expressly limits the type of evidence that can
be used to challenge a genetic test result. (2018 Stats., ch. 876,
§§ 18 & 19, pp. 5659–5660.) As of January 1, 2019, a person
identified as a genetic parent of a child pursuant to the statute,
“may challenge the genetic testing results only by other genetic
testing satisfying the requirements of this chapter that either
excludes the person as a genetic parent of the child or identifies



                                      9
       In this case, there was no evidence that Christopher was
infertile or that he was not with Mother when M.D. was conceived;
nor was there evidence of genetic tests showing that another
man is M.D.’s father. Therefore, the presumption of Christopher’s
biological paternity was not rebutted. The trial court’s explanation
that the presumption of Christopher’s biological paternity was
“easily overcome by the lack of a relationship between [Christopher]
and [M.D.], while at the same time an ever-closer relationship
between [Colin] and [M.D.] developed” is misplaced. Neither
Christopher’s nor Colin’s “relationship” with M.D. has any bearing
on the presumption arising from genetic testing under section 7555.
       The section 7555 presumption is not a conclusive presumption
and therefore is not, as the trial court stated, “necessarily the end
of the analysis.” The presumption affects the burden of proof, and
thus had the effect of shifting to Christopher the burden of proving
he is not M.D.’s father for purposes of the requirement that parents
support their children. (See former § 7555, subd. (a); Evid. Code,
§ 606.) Christopher attempted to satisfy this burden by proving
that Colin was M.D.’s father based upon another presumption of
parentage set forth in section 7611, subdivision (d).
       Section 7611, subdivision (d) provides that a person is
presumed to be the natural parent of a child if he or she “receives
the child into his or her home and openly holds out the child
as his or her natural child.” If these requirements are met, the
presumption will support a claim by one who seeks parental
rights—and is willing to assume parental duties—even if the person
is not the biological parent of the child (In re Nicholas H. (2002)
28 Cal. 4th 56, 64 (Nicholas H.)) or is competing with a biological

another person as a possible genetic parent of the child other than
the woman who gave birth to the child or the person challenging
parentage.” (§ 7555, subd. (b).)



                                    10
parent for such rights (In re Jesusa V. (2004) 32 Cal. 4th 588, 604
(Jesusa V.)).
       Even if we assume that there is sufficient evidence to support
the findings that Colin received M.D. into his home and held M.D.
out as his natural child, thereby establishing the prerequisites to
the presumption of parentage under section 7611, subdivision (d),
that presumption is not conclusive; it may be rebutted in an
appropriate action by clear and convincing evidence. (§ 7612,
subd. (a); Nicholas H., supra, 28 Cal.4th at p. 70.) A genetic test
result establishing another person’s biological paternity constitutes
clear and convincing evidence that is sufficient to rebut, but does
not necessarily rebut, the section 7611, subdivision (d) presumption.
(Jesusa V., supra, 32 Cal.4th at p. 606; In re A.A. (2003)
114 Cal. App. 4th 771, 788; In re Kiana A. (2001) 93 Cal. App. 4th
1109, 1118.) Whether the evidence does rebut the presumption
depends upon whether rebuttal of the presumption is “appropriate
in the circumstances of the case.” (Jesusa V., supra, at p. 606;
see In re A.A., supra, at p. 788.)
       Our Supreme Court has indicated that rebutting a
section 7611, subdivision (d) presumption is not appropriate when
doing so “will render the child fatherless” (Nicholas H., supra,
28 Cal.4th at p. 70), or “deprive [the child] of the support of their
second parent” (Elisa B. v. Superior Court (2005) 37 Cal. 4th
108, 122 (Elisa B.)). Rebuttal is appropriate, however, in situations
where “the legal rights and obligations of parenthood should
devolve upon an unwilling candidate.” (Nicholas H., supra,
28 Cal.4th at p. 70.)
       Here, Colin did not seek parental status, and rebuttal of
the section 7611, subdivision (d) presumption would not render
M.D. fatherless or deprive him of the support of a second parent;
Christopher would be his father and obligated to support him.
Moreover, there is no evidence to suggest that rebutting the


                                    11
presumption and declaring Christopher to be M.D.’s father would
adversely affect Colin’s relationship with M.D. or be contrary to
M.D.’s interests. Indeed, Colin and Mother—the two people who
have been the most interested in M.D.’s well-being—requested that
Colin not be declared M.D.’s father.7
       As for devolving the obligations of parenthood on an unwilling
candidate, there are two such candidates here: Christopher and
Colin. Initially, we reject the possibility that neither alleged father
should be responsible for M.D.’s support. It would be contrary
to the state’s interest, as well as M.D.’s interest, to allow both
alleged parents to avoid responsibility for M.D.’s support. (See
In re Marriage of Buzzanca (1998) 61 Cal. App. 4th 1410, 1423
[public policy “favors, whenever possible, the establishment of
legal parenthood with the concomitant responsibility”].) At least
one of them must bear that burden. As between them, the issue is
resolved by applying the fundamental principle that the burden of
child support should be borne by those who are directly responsible
for the child’s existence, and the general rule that “the obligations
of parenthood should not be forced upon an unwilling candidate
who is not biologically related to the child” or otherwise responsible
for the child’s existence. (Elisa B., supra, 37 Cal.4th at pp. 123-124,


      7 The decision as to who among two unwilling alleged fathers
should be declared M.D.’s legal father affects not only the alleged
fathers and M.D., but also Mother. The judgment, after all,
establishes not only the person obligated to support M.D., but the
person who will have parental rights to M.D., which Mother will
have to accommodate. Her position in the matter, therefore, is
highly relevant in determining whether the case is an appropriate
one for rebutting the section 7611, subdivision (d) presumption.
Here, Mother has consistently and vigorously contended that
Christopher, not Colin, be declared M.D.’s father.




                                     12
citing Nicholas H., supra, 28 Cal.4th at p. 70; see also Miller,
supra, 34 McGeorge L.Rev. at p. 646 [allowing “a man who has
not fathered a child to avoid serving as the . . . financial father of
the child . . . corresponds to the sensibilities of most people—it is
unfair to require a man who is not the father of a child to raise and
support the child against his will”].)8 The obligations of parenthood
in this case, therefore, should be borne by Christopher, M.D.’s
biological father, and not forced upon the unwilling Colin.


      8 A person who is neither biologically related to a child
nor willing to support the child may nevertheless become legally
obligated to support the child under the so-called “conclusive
marital presumption.” (§ 7540; see Hogoboom & King, Cal. Practice
Guide: Family Law (The Rutter Group 2019) ¶ 6:4, p. 6-3.) This
presumption applies, generally, when the presumed father was
married to, and cohabitating with, the mother when the child was
conceived (§ 7540; In re Marriage of Freeman (1996) 45 Cal. App. 4th
1437, 1444; Louis v. Louis (1970) 7 Cal. App. 3d 851, 855). Even
then, however, the husband who is unwilling to support a child
born to his wife may challenge his parentage with genetic tests
within two years of the child’s birth. (§ 7541, subds. (a) & (b).)
This presumption does not apply here because mother was not
married to anyone when Christopher and Mother conceived M.D.
       Some courts have recognized a theory of parentage by
estoppel, whereby one who “represents to the child . . . that
he is the child’s natural father and the child believes him to
be the natural father” may be estopped to deny that he is the
father for child support purposes. (Clevenger v. Clevenger (1961)
189 Cal. App. 2d 658, 674; see also In re Marriage of Pedregon (2003)
107 Cal. App. 4th 1284, 1289.) Arguably, this theory did not survive
the 1992 enactment of the Uniform Parentage Act (§§ 7600–7730),
which “provides the framework by which California courts make
paternity determinations.” (In re Emma B. (2015) 240 Cal. App. 4th
998, 1003, citing § 7610.) Even if this theory remains viable, no one
raised it below or on appeal. Therefore, we do not consider it.



                                     13
(See Elisa B., supra, 37 Cal.4th at p. 124; cf. County of Orange v.
Leslie B. (1993) 14 Cal. App. 4th 976, 980–983; Alicia R. v. Timothy
M. (1994) 29 Cal. App. 4th 1232, 1237–1238.) The trial court erred
in concluding otherwise.
       The trial court based its conclusion on cases in which a
person without a biological relationship to a child relied upon
section 7611, subdivision (d) to obtain parental rights for
himself or herself and was willing to accept the related parental
responsibilities. In In re Raphael P. (2002) 97 Cal. App. 4th 716
(Raphael P.), for example, the appellant, who was not a biological
parent of the child in a dependency proceeding, sought presumed
father status under section 7611, subdivision (d). The biological
father was not involved in the case. The juvenile court denied
the appellant’s request because genetic tests established that he
was not the biological father. (Raphael P., supra, 97 Cal.App.4th
at p. 723.) In reversing that order and holding that one can be a
presumed father despite evidence he is not the biological father,
the Court of Appeal relied in part on the fact that the appellant
“desire[d] to accept paternal responsibility,” and distinguished
the case before it from cases where genetic testing is used for
“confirming the financial obligations of fathers who might prefer
to ignore their roles.” (Id. at p. 736.) In contrast to Raphael P.,
no one (other than Mother) has desired to accept parental
responsibility for M.D., and genetic test results, as well as
Christopher’s admission of paternity, was offered for the purpose
of “confirming” Christopher’s “financial obligations” to his child.
       Other cases the trial court relied upon similarly involved
persons who affirmatively sought presumed parent status
for themselves. (See Nicholas H., supra, 28 Cal.4th at p. 63
[appellant sought to be declared the child’s presumed father under
section 7611, subdivision (d) in dependency case in which child’s
biological father did not assert an interest]; Jesusa V., supra,


                                    14
32 Cal.4th at p. 597 [husband of child’s mother, who was not
child’s biological father, “promptly requested presumed father
status”]; In re L.L. (2017) 13 Cal.App.5th 1302, 1307-1309
[mother and presumed father, who was biologically unrelated
to child, challenged biological father’s claim to presumed father
status]; E.C. v. J.V. (2012) 202 Cal. App. 4th 1076, 1081–1082
[former same-sex partner of child’s mother sought parental
rights as a presumed parent under section 7611, subdivision (d)];
Charisma R. v. Kristina S. (2009) 175 Cal. App. 4th 361, 367
[former same-sex partner of child’s mother petitioned to establish
parental relationship with child; father was anonymous sperm
donor]; In re A.A., supra, 114 Cal.App.4th at p. 788 [dependency
case in which court agreed with a child’s mother and a man with no
biological connection to the child that that man, not the biological
father, should have parental rights with respect to the child];
In re Jerry P. (2002) 95 Cal. App. 4th 793, 797-801, review granted
May 1, 2002, S104863, opn. ordered pub. June 6, 2002, review dism.
as improvidently granted Aug. 28, 2002 [in dependency case in
which biological father was not involved, a man with no biological
connection to a child sought presumed father status]; Steven W.
v. Matthew S. (1995) 33 Cal. App. 4th 1108, 1113 [man qualifying as
presumed parent sued the mother and biological father of the child
to be declared the child’s father].) The trial court did not cite—and
we have not been referred—to any decision that relieved a biological
parent of the duty of child support by imposing parental status on
a section 7611, subdivision (d) presumed father who did not desire
that status.
       Lastly, we note that the trial court’s decision would create
a disincentive for becoming personally and financial supportive
of a child who could benefit from that relationship for fear of
undertaking an unknown and long-term financial obligation. This
concern was expressed in Elisa B., supra, 37 Cal. 4th 108, where


                                    15
the court explained that it was “careful in Nicholas H. [where an
appellant who was not biologically related to a child sought to be a
presumed parent under section 7611, subdivision (d)] not to suggest
that every man who begins living with a woman when she is
pregnant and continues to do so after the child is born necessarily
becomes a presumed father of the child, even against his wishes.
The Legislature surely did not intend to punish a man like the one
in Nicholas H. who voluntarily provides support for a child who
was conceived before he met the mother, by transforming that act
of kindness into a legal obligation.” (Elisa B., supra, 37 Cal.4th
at p. 124, citing Nicholas H., supra, 28 Cal. 4th 56.) By imposing
parental status on Colin when he has not sought it would do
precisely what the Legislature did not intend: Punish him for
his acts of kindness toward M.D.
       For all the foregoing reasons, we conclude that the clear
and convincing evidence of Christopher’s biological paternity
rebutted, as a matter of law, any presumption under section 7611,
subdivision (d) that Colin is M.D.’s father. Because that
presumption does not apply, Christopher’s only defense against
the County’s action fails. Accordingly, we reverse the trial court’s
judgment.




                                    16
                        DISPOSITION
     The judgment is reversed. Mother is awarded her costs on
appeal.
     CERTIFIED FOR PUBLICATION.



                                       ROTHSCHILD, P. J.
We concur:



                 CHANEY, J.



                 BENDIX, J.




                                  17